UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BRENT EDWARD CRUMMEY,

           Plaintiff,

      v.                                                   Civil Action No. 10-01560 (CKK)
 SOCIAL SECURITY ADMINISTRATION,

           Defendant.


                                  MEMORANDUM OPINION
                                      (April 30, 2012)

       Plaintiff Brent Edward Crummey (“Crummey”) brought this action against Defendant, the

Social Security Administration (the “SSA”), claiming that the SSA ran afoul of the Freedom of

Information Act and the Privacy Act when it refused to amend some of its official records and

allegedly failed to provide him access to or produce others. Currently before the Court is

Crummey’s [30] Motion for Relief from Judgment (“Motion for Relief”), through which

Crummey seeks relief under Federal Rule of Civil Procedure 60(b)(3) based on the SSA’s

purported “fraud upon the Court.” Upon careful consideration of the parties’ submissions, the

relevant authorities, and the record as a whole, the Court finds Crummey’s Motion for Relief to

be utterly without merit. Accordingly, it shall be DENIED.1




       1
           Although the Court’s decision today is based on the record as a whole, its consideration
has focused on the following documents, listed in chronological order of their filing: Pl.’s Mem.
Br. in Supp. of Pl.’s Mot. for Relief from Judgment, ECF No. [30]; Def.’s Resp. in Opp’n to Pl.’s
Mot. for Relief from Judgment, ECF No. [31]. Despite having ample time to do so, Crummey
failed to file a timely reply. Accordingly, the motion is fully briefed and ripe for adjudication. In
an exercise of its discretion, the Court finds that holding oral argument would not be of
assistance in rendering a decision. See LCvR 7(f).
                                       I. BACKGROUND

       Crummey first brought this action on September 15, 2010, alleging that the SSA violated

the Freedom of Information Act and the Privacy Act by refusing to amend its official records and

by failing to provide him access to or produce other records upon his request. The linchpin of

Crummey’s action was his theory that the SSA somehow created a trust, bearing a name

remarkably similar to his own, when it assigned him a Social Security Number and Social

Security Card around the time of his birth. According to Crummey’s theory, the trust the SSA

created is a legal entity in its own right and he merely lends it “consciousness” and “physical

capacity.” Some time ago, Crummey drafted an agreement reflecting the alleged formation of the

trust and, over the years, he has repeatedly attempted to get the SSA to add a copy to its official

records.2 Unsurprisingly, the SSA has consistently rejected Crummey’s theory and Crummey’s

associated requests.

       On June 30, 2011, the Court granted the SSA’s Motion for Summary Judgment and

dismissed the case. See Crummey v. Social Sec. Admin., 794 F. Supp. 2d 46 (D.D.C. 2011),

aff’d, No. 11-5231, 2012 WL 556317 (D.C. Cir. Feb. 6, 2012) (per curiam). First, the Court

granted the SSA summary judgment on Crummey’s requests for the amendment of records

because Crummey failed to establish (i) that the SSA’s records were inaccurate or incomplete,

(ii) that the trust agreement included information that was relevant and necessary to a purpose of



       2
          The reasons for Crummey’s efforts are not altogether clear. At one point, Crummey
claimed that the events of September 11, 2001 led him to be “concerned” about the government’s
use of Social Security Numbers. However, Crummey was indicted in the United States District
Court for the Southern District of Texas for presenting false claims for tax returns and he
attempted to use the trust agreement as part of his defense in that case. Whatever the case may
be, the reasons behind Crummey’s requests are immaterial to the pending motion.

                                                  2
the SSA, or (iii) that the information in the trust agreement corresponded to a relevant record

system maintained by the SSA. See id. at 56-59. Second, the Court granted the SSA summary

judgment on Crummey’s requests for access to or the production of records because Crummey

failed to establish that the SSA had withheld responsive records in its possession. See id. at 59-

62. Crummey appealed, and the United States Court of Appeals for the District of Columbia

Circuit affirmed. See Crummey v. Social Sec. Admin., No. 11-5231, 2012 WL 556317, at *1

(D.C. Cir. Feb. 6, 2012) (per curiam).

                                    II. LEGAL STANDARD

       Federal Rule of Civil Procedure 60(b) permits a district court to “relieve a party or its

legal representative from a final judgment, order, or proceeding” on one of six enumerated

grounds, including “fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party.” FED . R. CIV . P. 60(b)(3). Where, as here, fraud is claimed as

the basis for relief, the movant bears the burden of (1) proving the fraud by “clear and convincing

evidence” and (2) establishing that the fraud caused him “actual prejudice” by preventing a full

and fair presentation of the case. See Shepherd v. Am. Broad. Cos., Inc., 62 F.3d 1469, 1477

(D.C. Cir. 1995); Richardson v. Nat’l R.R. Passenger Corp., 150 F.R.D. 1, 7 (D.D.C. 1993),

aff’d, 49 F.3d 760 (D.C. Cir. 1995). Ultimately, Rule 60(b) is “intended to preserve ‘the delicate

balance between the sanctity of final judgments . . . and the incessant command of the court’s

conscience that justice be done in light of all the facts.’” Good Luck Nursing Home, Inc. v.

Harris, 636 F.2d 572, 577 (D.C. Cir. 1980) (quoting Bankers Mortg. Co. v. United States, 423

F.2d 73, 77 (5th Cir.), cert. denied, 399 U.S. 927 (1970)). Although the Rule affords the district

court “broad latitude to relieve a party from a judgment,” Richardson v. Nat'l R.R. Passenger


                                                 3
Corp., 49 F.3d 760, 765 (D.C. Cir. 1995), it “should be only sparingly used,” Good Luck, 636

F.2d at 577.

                                         III. DISCUSSION

       Crummey rests his [30] Motion for Relief on Rule 60(b)(3), which authorizes a district

court to relieve a party from a final judgment based on “fraud (whether previously called intrinsic

or extrinsic), misrepresentation, or misconduct by an opposing party.” FED . R. CIV . P. 60(b)(3).

Crummey contends that the SSA and its legal counsel committed a fraud upon this Court by

submitting “false statements and false documents” in support of the SSA’s Motion for Summary

Judgment. For at least two reasons, Crummey’s Motion for Relief is without merit.

       As a threshold matter, Crummey could and should have presented the Court with the

evidence he now relies upon at a much earlier stage in this action. Crummey’s Motion for Relief

rises and falls on one piece of evidence—namely, a transcript of the testimony provided by Dawn

S. Wiggins (“Wiggins”) in Crummey’s criminal trial in the United States District Court for the

Southern District of Texas. See Excerpt of Tr. of Proceedings Before the Hon. Kenneth M. Hoyt,

Test. of Dawn Wiggins, United States v. Crummey, Criminal Action No. H-10-CR-315 (S.D.

Tex. Sept. 29, 2010).3 Wiggins, the Deputy Executive Director for the Office of Privacy and

Disclosure in the SSA’s Office of the General Counsel, also submitted declarations in support of

the SSA’s Motion for Summary Judgment in this action. See Decl. of Dawn S. Wiggins, ECF

No. [9-1]; Decl. of Dawn S. Wiggins, ECF No. [13-1]. Crummey now claims that Wiggins’

testimony in his criminal trial contradicts her declarations in this case. Significantly, however,

Wiggins testified in Crummey’s criminal trial on September 29, 2010, four months and twenty


       3
           A copy of the transcript is available at ECF No. [30] in this action.

                                                   4
days before the SSA filed its Motion for Summary Judgment and five months and fifteen days

before Crummey filed his Opposition to the SSA’s Motion for Summary Judgment. Crummey

was aware of Wiggins’ testimony at the time he filed his Opposition in this case. Not only was

he present at his criminal trial, he represented himself in that case and personally elicited the very

testimony from Wiggins that he now relies upon in support of his Motion for Relief. Crummey

offers no credible explanation—none—for his failure to present the transcript to this Court in a

timely manner in connection with the briefing of the SSA’s Motion for Summary Judgment.4

Rule 60(b) does not provide a vehicle for parties to present theories, arguments, or evidence that

could and should have been presented to the district court earlier. See Kattan v. District of

Columbia, 995 F.2d 274, 276 (D.C. Cir. 1993), cert. denied, 511 U.S. 1018 (1994); Secs. &

Exch. Comm’n v. Bilzerian, 729 F. Supp. 2d 9, 14 (D.D.C. 2010).

       Regardless, the Court has carefully reviewed the transcript of Wiggins’ testimony in

Crummey’s criminal trial and the declarations that she submitted in support of the SSA’s Motion

for Summary Judgment in this action. Even affording Crummey the most favorable

interpretation of those documents, there are at best minor inconsistencies between Wiggins’

testimony in Crummey’s criminal trial and her declarations in this action—inconsistencies,

moreover, that would be immaterial to the Court’s ultimate conclusion. Crummey has presented


       4
          Although Crummey mentions in passing that he first obtained a certified copy of the
transcript sometime in August 2011 (shortly after the Court granted the SSA’s Motion for
Summary Judgment), a reasonably diligent party charged with actual notice of what he claims is
relevant evidence could and would have gathered the evidence in less than five months and
fifteen days. Even assuming, arguendo, that for some extraordinary reason that was not possible,
a reasonably diligent party would have moved the Court for an extension of time to file an
opposition or opposed summary judgment based on the unavailability of facts “essential to justify
[his] opposition.” FED . R. CIV . P. 56(d). Crummey did none of these things because, quite
simply, he did not exercise reasonable diligence.

                                                  5
no colorable evidence, let alone “clear and convincing” evidence, that Wiggins (or the SSA or its

legal counsel) engaged in a fraud upon the Court.

                                     IV. CONCLUSION

       The Court has considered the remaining arguments advanced by Crummey and concludes

that they are without merit. Therefore, and for the reasons set forth above, Crummey’s [30]

Motion for Relief shall be DENIED. An appropriate Order accompanies this Memorandum

Opinion.



Date: April 30, 2012
                                                            /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                                6